DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response and amendments filed 27 September 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim has been amended to include the language “wherein the at least one strip of paper banding has a high tensile strength” (emphasis added).  The Applicant’s original disclosure only refers to the related prior art of “plastic strapping” “known for having high tensile strengths” (Instant PG Pub, paragraph 0003) not the instant invention.  While the instant invention’s additional folds are noted as “increases the tensile strength” (paragraphs 0011 and 0029), they are not mentioned as having a “high tensile strength”.  It is further noted by the original disclosure that scrim material provides “reinforcement” (paragraph 0035), but does not use the term “high tensile strength”.  
While the Office recognizes that phrase “high tensile strength” is generally a broad phrase that is not offered a specific or special definition within the context of this application, the Applicant’s arguments (p. 12 of 17 of the Remarks of 27 September 2022) directed to this phrase in terms of its relation to the prior art of Hellwig not mentioning the term “tensile” has prompted this rejection as the Applicant appears to be arguing a narrower definition of a phrase which is not specifically cited by the Applicant’s original disclosure to describe the instant invention.
For the purposes of examination, the Office will interpret the phrase “high tensile strength” to mean “a tensile strength sufficient to hold the plurality of sheets together during transport”.  This high tensile strength is deemed to referring to the increased strength features created by folding and/or the reinforcement created by the addition of a scrim.

Claims 2-14 and 21-24, are rejected as they are deemed to contain the same new matter as parent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 8-10 and 21-22 is/are rejected under 35 U.S.C. 103 as obvious over Hellwig (US Patent 5,022,316) in further view of Davison (US Patent 3,629,048).
Regarding claim 1, Hellwig discloses a system for packaging a plurality of sheets (12) comprising: 
a plurality of sheets (12) stacked on top of one another (fig. 4); 
at least one strip of paper banding (26; fig. 3; col. 4 lines 6-11) wrapped around (figs. 4-5) the plurality of sheets, the at least one strip of paper banding having a first end (30 left – fig. 3), a second end (30 right – fig. 3) and a body (28) located therebetween; and 
a fastener (32; alternatively col. 6 lines 66-68 – “slits and buttons, stapling, etc.”) applied to the first end to secure the first end to the body or the second end (col. 4 lines 28-43; col. 5 lines 27-34; figs. 4-5); 
wherein the at least one strip of paper banding has a high tensile strength (col. 4 lines 8-11 – “Each strap is an elongated strip of strong paperboard”; col. 5 lines 37-40 – “The paper strap and its adhesive are sufficiently strong and wide to hold the pile of papers securely enough that it can be carried and transported with one strap alone”) to hold the plurality of sheets together during transportation (col. 5 lines 35-43).

While the Office deems Hellwig to disclose a “high tensile strength” for the strips of band by virtue of its ability to securely hold the papers during transport, wherein the Applicant has argued that Hellwig does not specifically use the phrase a “high tensile strength” in its description the Office further points to Davison.  
Davison teaches reinforcing paper used in packaging material (col. 1 lines 4-7) using a fiber scrim (12; 18 and 20) resulting in high tear resistance and high tensile strength (col. 2 lines 60-73 – “the tensile strength in the direction of the axis of orientation is greatly increased”; col. 3 line 39 – col. 4 line 3 – “The resulting reinforced paper sheeting has high-strength properties”).
Given the teachings of Davison, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Hellwig to further include the high tensile strength generating structures (i.e. the scrim) of Davison with the paper banding of Hellwig.  Hellwig is concerned with the problem of ensuring that the paper bands are strong enough to hold the papers together during transport.  The high-tensile strength features of Davison would further ensure the banding had enough strength to do so even if the load were further increased.

Regarding claim 2, Hellwig discloses wherein the at least one strip of paper banding and the fastener are recyclable (col. 5 lines 44-46).

Regarding claim 8, Hellwig as modified by Davison above discloses wherein the at least one strip of paper banding (Hellwig - 26; fig. 3; col. 4 lines 6-11) further comprises a fiber scrim (Davison - 12; 18 and 20) formed therein; and wherein the scrim provides reinforcement of the at least one strip of paper banding (Davison - col. 2 lines 60-73 – “the tensile strength in the direction of the axis of orientation is greatly increased”; col. 3 line 39 – col. 4 line 3 – “The resulting reinforced paper sheeting has high-strength properties”).

Regarding claim 9, Hellwig discloses wherein the at least one strip of paper banding has a thickness of at least 10 thousandths of an inch (col. 4 lines 8-11 – “1 mm thick” ~ 0.0394 inches = 39.4 thousandths of an inch).

Regarding claim 10, Hellwig discloses wherein the at least one strip of paper banding has a thickness of at least 18 thousandths of an inch (col. 4 lines 8-11 – “1 mm thick” ~ 0.0394 inches = 39.4 thousandths of an inch).

Regarding claim 21, Hellwig as modified by Davison discloses wherein the at least one strip of paper banding has a high tensile strength (Hellwig - col. 4 lines 8-11 – “Each strap is an elongated strip of strong paperboard”; col. 5 lines 37-40 – “The paper strap and its adhesive are sufficiently strong and wide to hold the pile of papers securely enough that it can be carried and transported with one strap alone”; Davison - col. 2 lines 60-73 – “the tensile strength in the direction of the axis of orientation is greatly increased”; col. 3 line 39 – col. 4 line 3 – “The resulting reinforced paper sheeting has high-strength properties”; col. 4 lines 11-21 - “Table 1”) to hold the plurality of sheets weighing at least 250 pounds together during transportation (This is a functional language limitation, MPEP 2114 I, which is deemed to be read on by the cited prior art).
Wherein the Applicant may argue that the limitation of “the at least one strip of paper banding has a high tensile strength to hold the plurality of sheets weighing at least 250 pounds together during transportation” is not specifically disclosed by the cited prior art, the Office notes that the structure of Hellwig as modified by Davison is deemed to have this characteristic as claimed.  
Firstly, the modification of Hellwig by Davison results in already “strong” (Hellwig) paper banding having the tensile strength further increased via a scrim (Davison) in a similar manner to how the Applicant’s invention further reinforces their own paper banding via a scrim.  Given the similarities between the Applicant’s banding and the structure the prior art combination banding, the combination of Hellwig and Davison is deemed to be able to achieve the same result claimed by the Applicant.  
Secondly, the claim does not set forth the means or manner of “transportation” that the paper banding is being required to function under.  The Applicant’s own disclosure does not assert the actual forces that the banding must be able to withstand, only that it has a high tensile strength to hold the plurality of sheets weighing at least 250 pounds together during transportation.  However this could, in-theory, be very little if any amount of force given that a pile of sheets does not assert any force on banding when being moved at a constant velocity (such as when being propelled along a steady conveyor belt).  It is not claimed (nor is it put forward in the instant disclosure) that the transport is conducted by carrying the stack via the banding.  Rather the subject of transportation is left vague and as such the actual forces expected to be resisted by the banding are not clearly distinguished or represented by the claim language.  The banding of the instant invention appears to merely serve in the capacity of maintaining the paper in a stacked position during some transport of indeterminate duration and type.  As previously noted, such transportation can be relatively short of distance and mild of jostling which would mean that just about any banding, including that of Hellwig as modified by Davison, would serve in the claimed manner.
For these reasons, Hellwig as modified by Davison is deemed to read on the functional language of the claim (see MPEP 2114 I).
While not relied upon, but alternatively, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the at least one strip of paper banding of Hellwig as modified by Davison have a high tensile strength to hold the plurality of sheets weighing at least 250 pounds together during transportation.  Doing so would have involved either a mere change in the size of the sheets and banding component and/or a duplication of the banding and sheets.  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955), MPEP 2144.04 IV A).  Mere duplication of the essential working parts of a device involves only routine skill in the art (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B).  Both a change in size and a duplication of the banding material and sheets are obvious modifications given they are notoriously well-known examples of scaling existing art for larger uses.  Having a larger (and therefore stronger band) and/or a greater number of bands, would provide additional reinforcement for users that sought to use the invention of Hellwig as modified by Davison to hold and transport larger stacks of paper including those of the claimed weight.

Regarding claim 22, Hellwig as modified by Davison discloses wherein the at least one strip of paper banding has a high tensile strength (Hellwig - col. 4 lines 8-11 – “Each strap is an elongated strip of strong paperboard”; col. 5 lines 37-40 – “The paper strap and its adhesive are sufficiently strong and wide to hold the pile of papers securely enough that it can be carried and transported with one strap alone”; Davison - col. 2 lines 60-73 – “the tensile strength in the direction of the axis of orientation is greatly increased”; col. 3 line 39 – col. 4 line 3 – “The resulting reinforced paper sheeting has high-strength properties”; col. 4 lines 11-21 - “Table 1”) to hold the plurality of sheets weighing at least 5,000 pounds together during transportation (This is a functional language limitation, MPEP 2114 I, which is deemed to be read on by the cited prior art).
Wherein the Applicant may argue that the limitation of “the at least one strip of paper banding has a high tensile strength to hold the plurality of sheets weighing at least 5,000 pounds together during transportation” is not specifically disclosed by the cited prior art, the Office notes that the structure of Hellwig as modified by Davison is deemed to have this characteristic as claimed.  
Firstly, the modification of Hellwig by Davison results in already “strong” (Hellwig) paper banding having the tensile strength further increased via a scrim (Davison) in a similar manner to how the Applicant’s invention further reinforces their own paper banding via a scrim.  Given the similarities between the Applicant’s banding and the structure the prior art combination banding, the combination of Hellwig and Davison is deemed to be able to achieve the same result claimed by the Applicant.  
Secondly, the claim does not set forth the means or manner of “transportation” that the paper banding is being required to function under.  The Applicant’s own disclosure does not assert the actual forces that the banding must be able to withstand, only that it has a high tensile strength to hold the plurality of sheets weighing at least 5,000 pounds together during transportation.  However this could, in-theory, be very little if any amount of force given that a pile of sheets does not assert any force on banding when being moved at a constant velocity (such as when being propelled along a steady conveyor belt).  It is not claimed (nor is it put forward in the instant disclosure) that the transport is conducted by carrying the stack via the banding.  Rather the subject of transportation is left vague and as such the actual forces expected to be resisted by the banding are not clearly distinguished or represented by the claim language.  The banding of the instant invention appears to merely serve in the capacity of maintaining the paper in a stacked position during some transport of indeterminate duration and type.  As previously noted, such transportation can be relatively short of distance and mild of jostling which would mean that just about any banding, including that of Hellwig as modified by Davison, would serve in the claimed manner.
For these reasons, Hellwig as modified by Davison is deemed to read on the functional language of the claim (see MPEP 2114 I).
While not relied upon, but alternatively, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the at least one strip of paper banding of Hellwig as modified by Davison have a high tensile strength to hold the plurality of sheets weighing at least 5,000 pounds together during transportation.  Doing so would have involved either a mere change in the size of the sheets and banding component and/or a duplication of the banding and sheets.  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955), MPEP 2144.04 IV A).  Mere duplication of the essential working parts of a device involves only routine skill in the art (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B).  Both a change in size and a duplication of the banding material and sheets are obvious modifications given they are notoriously well-known examples of scaling existing art for larger uses.  Having a larger (and therefore stronger band) and/or a greater number of bands, would provide additional reinforcement for users that sought to use the invention of Hellwig as modified by Davison to hold and transport larger stacks of paper including those of the claimed weight.

Claims 3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellwig (US Patent 5,022,316) in view of Davison (US Patent 3,629,048) in view of Uline (www.unline.com; Large Corrugated Pads in Stock; retrieved 25 July 2016).
Regarding claim 3, Hellwig discloses wherein the at least one strip of paper banding has a width (col. 4 lines 8-11); and wherein the width prevents damage (col. 5 lines 34-43 – That the stack is able to be carried via the strip of paper without the sheets being damaged to the point where a portion of the sheets would separate from the stack) of the plurality of sheets (12; col. 7 lines 1-2; Newspaper and other paper such as “waste office paper, currency, etc.”).
Hellwig discloses that other types of paper sheets can be banded, but does not specifically disclose the plurality of sheets are corrugated paperboard.
However, Uline teaches wherein a plurality of banded sheets are corrugated paperboard (pg. 1 – “Large Corrugated Pads”; see picture of banded sheets at the top of page 1).
Given the teachings of Uline, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the plurality of banded sheets of Hellwig be corrugated paperboard.  Hellwig was already concerned with the problem of bundling different types of paper products for the purposes of transportation and recycling.  Corrugated paperboard was a notoriously well-known type of recyclable paper product and would have been an obvious candidate as a sheet of paper product to be banded for transport using a similar system to Hellwig.

Regarding claim 11, Hellwig discloses at least one strip of paper banding (26; fig. 3; col. 4 lines 6-11), but fails to disclose wherein the at least one strip of paper banding further comprises: a first strip of paper banding; and a second strip of paper banding; wherein the first strip is at least 12 inches from the second strip.
However, Uline teaches two strips of banding (see picture of banded sheets at the top of page 1); wherein the first strip is at least 12 inches from the second strip (First strip is spaced from the second strip at approximately 1/3rd the length of the plurality of sheets; According to chart, sheets S-19282 are 96” long.  Therefore the strips of banding are going to be approximately 32 inches from one another).
Given the teachings of Uline, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the at least one strip of paper banding of Hellwig comprise first and second strips of paper banding as Uline teaches having two bands.  Using multiple bands on larger stacks of sheets was notoriously well-known in the art at the time of effective filing for the purposes of helping to secure stacks of different sizes as may be necessary.
Given the teachings of Uline, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the plurality of banded sheets of Hellwig be 96” long corrugated paperboard.  Hellwig was already concerned with the problem of bundling different types of paper products for the purposes of transportation and recycling.  Corrugated paperboard was a notoriously well-known type of recyclable paper product and would have been an obvious candidate as a sheet of paper product to be banded for transport using a similar system to Hellwig in view of Uline.
Additionally, wherein the Applicant may argue that the combination of references does not explicitly show a spacing of at least 12 inches, the Office further notes it would have been obvious to one of ordinary skill in the art at the time of effective filing to have a spacing of at least 12 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 II A.

Regarding claim 12, Hellwig as modified by Uline in claim 11 above discloses wherein the first strip of paper banding is at least 24 inches from the second strip of paper banding (Uline - First strip is spaced from the second strip at approximately 1/3rd the length of the plurality of sheets; According to chart, sheets S-19282 are 96” long.  Therefore the strips of banding are going to be approximately 32 inches from one another).
Additionally, wherein the Applicant may argue that the combination of references does not explicitly show a spacing of at least 24 inches, the Office further notes it would have been obvious to one of ordinary skill in the art at the time of effective filing to have a spacing of at least 24 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 II A.

Regarding claim 13, Hellwig discloses wherein the plurality of sheets weigh less than 5,000 pounds (col. 5 lines 34-43 – “lifted with one hand”).  Hellwig discloses that other types of paper sheets (col. 7 lines 1-2) can be banded, but does not specifically disclose the plurality of sheets are corrugated paperboard
However, Uline teaches wherein a plurality of banded sheets are corrugated paperboard (pg. 1 – “Large Corrugated Pads”; see picture of banded sheets at the top of page 1) that weigh less than 5,000 pounds (see Chart column “LBS/BNDL.”  The weight of the bundled corrugated sheets is between 9 and 55 pounds).
Given the teachings of Uline, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the plurality of banded sheets of Hellwig be corrugated paperboard.  Hellwig was already concerned with the problem of bundling different types of paper products for the purposes of transportation and recycling.  Corrugated paperboard was a notoriously well-known type of recyclable paper product and would have been an obvious candidate as a sheet of paper product to be banded for transport using a similar system to Hellwig.

Regarding claim 23, Hellwig discloses that other types of paper sheets can be banded, but does not specifically disclose the plurality of sheets are corrugated paperboard.
However, Uline teaches wherein the plurality of banded sheets are corrugated paperboard (pg. 1 – “Large Corrugated Pads”; see picture of banded sheets at the top of page 1).
Given the teachings of Uline, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the plurality of banded sheets of Hellwig be corrugated paperboard.  Hellwig was already concerned with the problem of bundling different types of paper products for the purposes of transportation and recycling.  Corrugated paperboard was a notoriously well-known type of recyclable paper product and would have been an obvious candidate as a sheet of paper product to be banded for transport using a similar system to Hellwig in view of Davison.

Regarding claim 24, Hellwig as modified by Davison above discloses wherein the at least one strip of paper banding (Hellwig - 26; fig. 3; col. 4 lines 6-11) further comprises a fiber scrim (Davison - 12; 18 and 20) formed therein; and wherein the scrim provides tensile reinforcement of the at least one strip of paper banding (Davison - col. 2 lines 60-73 – “the tensile strength in the direction of the axis of orientation is greatly increased”; col. 3 line 39 – col. 4 line 3 – “The resulting reinforced paper sheeting has high-strength properties”).

Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellwig (US Patent 5,022,316) in view of Davison (US Patent 3,629,048) in view of Uline (www.unline.com; Large Corrugated Pads in Stock; retrieved 25 July 2016) in view of Carrigan et al. (PG Pub 2006/0053754 A1) hereinafter referred to as Carrigan.
Regarding claim 4, Hellwig discloses wherein the at least one strip of paper banding has a width of at least 1.5 inches (col. 4 line 10 – “4 cm” ~ 1.57 inches), but does not specifically disclose a width of at least 2 inches.
However Carrigan teaches a bundled (32) plurality of sheets (10, 30) wherein the at least one strip of paper (32; paragraph 32) has a width of at least 1/10th the length of the plurality of sheets (paragraph 35).
Given the teachings of Carrigan which teaches having the strips of paper being at least 1/10th the length of the plurality of sheets and that Hellwig discloses having a similar ratio with its banding and plurality of sheets (col. 4 line 10 – “4 cm”; col. 4 lines 63-65 – “35.5 cm”) it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the at least one strip of paper have a width of at least 1/10th the length of the plurality of sheets.  Both Hellwig and Carrigan are concerned with having the banding strips of paper be sufficiently wide for proper transport, so scaling that width to the size of the sheets being banded would have been obvious to one of ordinary skill in the art at the time of the invention for that reason.

Hellwig in view of Carrigan discloses wherein the at least one strip of paper has a width of at least 1/10th the length of the plurality of sheets, but does not disclose that the plurality of sheets are of such a length that that would result in a strip of paper width of greater than 2 inches.
However, Uline teaches wherein a plurality of banded sheets are 96 inches in length (see chart – “S-19282” 60 x 96).
Given the teachings of Uline, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the plurality of banded sheets of Hellwig be the corrugated paperboard sheets of Uline.  Hellwig was already concerned with the problem of bundling different types of paper products for the purposes of transportation and recycling.  Corrugated paperboard was a notoriously well-known type of recyclable paper product and would have been an obvious candidate as a sheet of paper product to be banded for transport using a similar system to Uline’s.
The resulting combination of Hellwig in view of Carrigan and Uline would be to have a plurality of sheets of corrugated paperboard that is 96 inches in length and would therefore have the at least one strip of paper banding have a width of at least 2 inches (1/10th of 96 inches is 9.6 inches).
Additionally, wherein the Applicant may argue that the combination of references do not explicitly show a width of at least 2 inches, the Office further notes it would have been obvious to one of ordinary skill in the art at the time of effective filing to have a width of at least 2 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 II A.

Regarding claim 5, Hellwig as modified by Carrigan and Uline in claim 4 above discloses wherein the at least one strip of paper banding has a width of at least 6 inches (1/10th of 96 inches is 9.6 inches).
Additionally, wherein the Applicant may argue that the combination of references does not explicitly show a width of at least 6 inches, the Office further notes it would have been obvious to one of ordinary skill in the art at the time of effective filing to have a width of at least 6 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 II A.

Regarding claim 7, Hellwig fails to disclose wherein the at least one strip of paper banding has a shipping label affixed thereto.
However, Carrigan teaches wherein the at least one strip of paper banding has a tracking marking (31; paragraph 36, 65) affixed thereto.
Given the teachings of Carrigan it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the at least one strip of paper banding of Hellwig to include a tracking marking as in Carrigan.  Doing so would allow human or machines to determine where the plurality of sheets are intended to be transported to.
Wherein Hellwig in view of Carrigan does not specifically disclose a shipping label, the Office takes official notice that it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the tracking marking of Hellwig in view of Carrigan to be a shipping label.  A shipping label was known, common and more specific type of traffic marking with the same purpose of ensuring that an article was transported to a desired destination.  Doing so would help to ensure that the bundled articles arrived at their desired location.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellwig (US Patent 5,022,316) in view of Davison (US Patent 3,629,048) in view of Uline (www.unline.com; Large Corrugated Pads in Stock; retrieved 25 July 2016) in view of Carrigan (PG Pub 2006/0053754 A1) in view of Dever et al. (US Patent 7,118,648 B2) hereinafter referred to as Dever.
Regarding claim 6, Hellwig fails to disclose wherein the at least one strip of paper banding is folded over relative to a length at least one time to reduce the width and increase the thickness and rigidity of the at least one strip of paper banding.
However, Dever teaches wherein the at least one strip (220, fig. 2b or 320, fig. 3b) of paper banding is folded over relative to a length at least one time (col. 5 lines 12-34 or col. 6 lines 5-47) to reduce the width and increase the thickness and rigidity of the at least one strip of paper banding.
Given the teachings of Dever, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the at least one strip of paper banding of Hellwig with the folded paper banding design of Dever.  Folding over paper products to have them have a stronger pull strength or of a desired width was notoriously well-known at the time of the invention.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellwig (US Patent 5,022,316) in view of Davison (US Patent 3,629,048) in view of Carrigan (PG Pub 2006/0053754 A1).
Regarding claim 14, Hellwig discloses wherein the fastener (32; alternatively col. 6 lines 66-68 – “slits and buttons, stapling, etc.”) is moisture resistant (32 is protected from moisture via release paper 34; alternatively, buttons and staples are generally not effected by moisture in terms of their ability to function).  Hellwig does not disclose wherein the at least one strip of paper banding is moisture resistant.  
However, Carrigan teaches wherein the at least one strip of paper banding (32) is moisture resistant (paragraph 32 – “coated paper”).
Given the teachings of Carrigan, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the at least one strip of paper banding of Hellwig to have the paper be a coated paper.  Coating paper with various material (wax, plastic, etc.) is notoriously well-known in the art of paper product manufacturing to provide durability and resilience to the paper.  Coating paper would also have the effect of providing some amount of moisture resistance by having some extra layer moisture would need to get through to access the paper.
Response to Arguments
Applicant's arguments filed 27 September 2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments are deemed to be addressed in detail in the Office Action above.  In summary, the newly amended subject matter of the paper banding having a “high tensile strength” is not deemed to be explicitly disclosed in the Applicant’s original filing and could, strictly speaking, be considered new matter.  To the extent that the Applicant did disclose the paper banding having a high tensile strength, this feature is not clearly defined (i.e. what makes something high tensile vs. low tensile) and the structures that help to achieve this in the Applicant’s invention are the folding of the paper banding and/or the inclusion of a scrim in the paper banding structure.  Both of these features are taught by the prior art.  In particular, the Applicant’s amendments have resulted in the Office now incorporating the new Davison reference with the Hellwig reference to teach a paper banding structure which is deemed to result in the “high tensile strength” claimed as best understood given the context of the claimed limitations.  Applicant’s arguments with regards to this new limitation directed toward the other prior art of Uline and Carrigan are not germane as they are not being relied upon with respect to the “high tensile strength” feature.  The Applicant glosses over Dever by alleging it fails to cure the deficiencies, however it is noted that Dever is relevant as it teaches a way of increasing the overall strength of a paper band by folding it in the same manner that the Applicant’s invention apparently increases tensile strength via folding.  As such, the teachings of Dever, while not relied upon for claim 1, are further illustrative of this obvious and well-known means of increasing tensile strength in paper products.
The new claims 21-24 are also addressed in detail in the rejection above.  The limitations of the tensile strength of the banding being great enough to hold 250 or 5000 pounds of sheets during transport is deemed to be a functional language recitation.  Given that the combination of prior art references and instant invention share a similar structure and the actual forces applied by such stacks may vary greatly such that little if any force can be applied to a banding during some types of transport, the cited prior art is deemed to read on this limitation.  Where the Applicant may further argue that the exact weights are not disclosed, the Office has further alternatively noted that this is an issue of scaling which is remedied by an obvious change in size of the banding and sheets and/or duplication of the banding/sheets.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731